ORDER
The Disciplinary Review Board having filed a report with the Court on April 7, 1995, recommending by way of reciprocal discipline the disbarment of KATHRYN A. SCHINDELAR of STANHOPE, who was admitted to the bar of this State in 1971, and who was thereafter temporarily suspended from practice by Order of this Court dated December 21, 1993, and who remains suspended at this time;
And the disbarment recommendation having been based on respondent’s disbarment by the Colorado Supreme Court on February 1, 1993, for engaging in conduct involving dishonesty, fraud, deceit or misrepresentation and for engaging in a business trans*617action with a client without discussing the inherent conflicts of interest and suggesting that the client consult with independent counsel;
And respondent having failed to appear on the return date of the order to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KATHRYN A. SCHINDELAR be disbarred, effectively immediately, and that her name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KATHRYN A. SCHINDELAR, pursuant to Rule 1:21-6, which were restrained from disbursement except upon application to this Court by Order dated December 21, 1993, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that KATHRYN A. SCHINDELAR comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that KATHRYN A. SCHINDELAR reimburse the Disciplinary Oversight Committee for appropriate administrative costs.